DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on November 13, 2021.  Claims 1 and 3 have been amended.  Claim 2 has been canceled.

Allowable Subject Matter
Claims 1 and 3-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 22 and 26, the main reason for indication of allowance is because in the prior art, Haruyoshi (JP 05-292367) discloses an image capturing system (See fig. 1) including an image capturing apparatus body (11) that has an accessory shoe (30) and has a screw hole (35) formed therein, and an accessory (36) that is removably attached to the image capturing apparatus body (See Machine English Translation, page 7, lines 5-16), wherein the accessory comprises: a sheet metal (40) that is engaged with the accessory shoe by being slidably inserted into the accessory shoe (Machine English Translation, page 7, lines 18-19); and a fixing screw (44) that has an operation portion which is rotationally operated (Machine English Translation, page 7, lines 5-7), and is provided, in association with the screw hole (35), Yano (US 2012/0166503 A1) further teaches a detachable handle (Fig. 1: 110) for the body (100) of a camera, wherein the handle connects to the shoe (Fig. 15: 40) by use of a connector (55), wherein the contact (552) of the connector as well as the contact (402) of the show (40) are formed of metal to allow electrical conductivity between the handle and the camera (¶ 0100).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, that a width of the sheet metal orthogonal to the inserting direction is sequentially stepwise increased from a forward side in the inserting direction as claimed.

Regarding claims 8, 23 and 27, the main reason for allowance is because in the prior art, Haruyoshi discloses an image capturing system (See fig. 1) including an image capturing apparatus body (11) that has an accessory shoe (30) and has a screw hole (35) formed therein, and an accessory (36) that is removably attached to the image capturing apparatus body (See Machine English Translation, page 7, lines 5-16), wherein the accessory comprises: a sheet metal (40) that is engaged with the accessory shoe by being slidably inserted into the accessory shoe (Machine English Translation, page 7, lines 18-19); and a fixing screw (44) that has an operation portion Yano discloses a detachable handle (Fig. 1: 110) for the body (100) of a camera, wherein the handle connects to the shoe (Fig. 15: 40) by use of a connector (55), wherein the contact (552) of the connector as well as the contact (402) of the show (40) are formed of metal to allow electrical conductivity between the handle and the camera (¶ 0100).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, that the sheet metal has an inclined surface and can be slidably inserted into the accessory shoe and that when the fixing screw is screwed into the screw hole in a state in which the sheet metal is inserted into the accessory shoe, the inclined surface of the sheet metal is brought into engagement with the accessory shoe by a rotational force of the fixing screw as claimed.

Regarding claims 12, 24 and 28, the main reason for allowance is because in the prior art, Haruyoshi discloses an image capturing system (See fig. 1) including an image capturing apparatus body (11) that has an accessory shoe (30) and has a screw hole (35) formed therein, and an accessory (36) that is removably attached to the image Yano discloses a detachable handle (Fig. 1: 110) for the body (100) of a camera, wherein the handle connects to the shoe (Fig. 15: 40) by use of a connector (55), wherein the contact (552) of the connector as well as the contact (402) of the show (40) are formed of metal to allow electrical conductivity between the handle and the camera (¶ 0100).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, that the engagement member includes first opposed surfaces having an opposing distance therebetween which continuously changes and is longer than a width of an opening formed by the pair of opposed portions, and second opposed surfaces having an opposing distance therebetween which is shorter than the width of the opening; and that when the operation portion is rotationally operated in a state in which the engagement member is inserted into the accessory shoe, a frictional force is 

Regarding claims 17, 25 and 29, the main reason for allowance is because in the prior art, Haruyoshi discloses an image capturing system (See fig. 1) including an image capturing apparatus body (11) that has an accessory shoe (30) and has a screw hole (35) formed therein, and an accessory (36) that is removably attached to the image capturing apparatus body (See Machine English Translation, page 7, lines 5-16), wherein the accessory comprises: a sheet metal (40) that is engaged with the accessory shoe by being slidably inserted into the accessory shoe (Machine English Translation, page 7, lines 18-19); and a fixing screw (44) that has an operation portion which is rotationally operated (Machine English Translation, page 7, lines 5-7), and is provided, in association with the screw hole (35), at a location frontward of the sheet metal in a direction of inserting the sheet metal into the accessory shoe (30) (See fig. 2; Machine English Translation, page 7, lines 21-23), and wherein the fixing screw (44) is screwed into the screw hole in a state in which the sheet metal is engaged with the accessory shoe, whereby the accessory is attached to the image capturing apparatus body (Machine English Translation, page 8, lines 5-7; page 9, lines 17-20; page 8, lines 15-16; page 9, lines 17-20).  Also, Yano discloses a detachable handle (Fig. 1: 110) for the body (100) of a camera, wherein the handle connects to the shoe (Fig. 15: 40) by use of a connector (55), wherein the contact (552) of the connector as well as the contact (402) of the show (40) are formed of metal to allow electrical conductivity between the handle and the camera (¶ 0100).  However, the prior art of record, either .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
November 19, 2021